UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 27, 2011 Date of Report (Date of earliest event reported) 1st Financial Services Corporation (Exact Name of Registrant as Specified in Charter) North Carolina 000-53264 26-0207901 State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 101 Jack Street, Hendersonville, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (828)697-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 5.07
